Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 20, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157369 & (63)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  DOUGLAS SCOTT DUBIN,                                                                                               Justices
           Plaintiff-Appellee,
  v                                                                SC: 157369
                                                                   COA: 339175
                                                                   Washtenaw CC: 12-000833-DM
  CONTESSA LYNN FINCHER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 30, 2018
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals, and
  we REMAND this case to that court for reconsideration in light of Marik v Marik, 501
  Mich 918 (2017), and Royce v LaPorte, unpublished per curiam opinion of the Court of
  Appeals, issued May 8, 2018 (Docket Nos. 337549 and 340354). The motion for
  sanctions for vexatious proceedings is DENIED.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 20, 2018
         s0613
                                                                              Clerk